DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/24/2022 and 10/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
	Claims 9-20 are withdrawn.
	Claim 7 is cancelled.
	Claims 1-6, and 8 are examined as follows.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, claim limitation “an input device that receives as an input” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “receives input” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0036 of the specification states: The one or more input devices 108 can be computer devices used in conjunction with a processor (e.g., processor 122).  Example, input devices 108 include, but are not limited to: a personal computer, a desktop computer, a smart phone, a mobile device, a computer tablet, a laptop, a keyboard, a mouse, a touch screen, a combination thereof, and the like.
	For examination purposes, an input device is construed as a personal computer, a desktop computer, a smart phone, a mobile device, a computer tablet, a laptop, a keyboard, a mouse, a touch screen, a combination thereof, and the like.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, and 8, the terms "a processor, and a controller" are not definite. In particular, the processor and the controller as defined in the specification both are used for processing and executing baking information, therefore, either the processor or the controller is able to be claimed in the claim, however, in claim 1 is intended to claim a processor, and in claim 8 is intended to claim a controller as two different elements. It should be noted that based 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20160327281 A1 to Bhogal et al. (“Bhogal”).

Regarding claim 1, Bhogal discloses, an oven system (see oven 100 in Fig. 10 and Fig. 23), comprising:
an input device (see user interface unit 800 or user device 30) that receives input an input final characteristic of an item after baking (see golden brown in Fig. 21), one or more input characteristics of the item prior to baking (see image S210 in Fig. 21, and disclosed in para 0105 “extracting foodstuff features from the image S210 can include: segmenting the image into a foreground and a background S211, and extracting foodstuff features from the foreground S213.  In some embodiments, image segmentation into the foreground and background can be streamlined by providing a known, constant-color background (e.g., black, white, etc.)”), and one or more input settings implemented by the oven system during baking (see cookie recipe in Fig. 21, and disclosed in para 0054 “The processing system 500 of the oven 100 functions to record sensor measurements, process sensor measurements, control communication between the oven 100 and secondary system (e.g., remote system, user device, etc.), control oven component operation based on recipe instructions, and/or control oven component operation based on user input received at the user interface unit”);
a memory that stores computer executable components (disclosed in para 0055 “The processing system 500 can additionally include one or more pieces of computer memory (e.g., non-volatile memory, such as RAM or Flash; volatile memory, etc.) that functions to store: a set of recipes for each of a plurality of food classes, image processing modules (e.g., one or more: segmentation 
modules, identification modules, pixel-to-physical area maps, etc.), foodstuff analysis modules (e.g., time-to-finish estimation modules, cooking element control instruction adjustment modules, etc.), user preferences, foodstuff 10 history, or any other suitable data.  The data stored by the computer memory can be static, updated by the processing system 500 (e.g., in response to receipt of updated data from the remote computing system), or otherwise changed at any other suitable frequency”);
a processor (see the processing system 500 in Fig. 9), operably coupled to the memory (see para, and that executes the computer executable components stored in the memory0055 cited above), wherein the computer executable components comprise:
a database management component that stores records of bakes previously completed by the oven system (disclosed in para 0088 “The recipes can be stored in a database, wherein the database can be stored by the remote system, oven, user device, or any other suitable computing system”), and determines whether one or more records of previous bakes comprise one or more characteristics of the item prior to baking and one or more settings implemented by the oven system during baking that are the same as the one or more input characteristics of the item prior to baking and the one or more input settings implemented by the oven system during baking (disclosed in para 0085“The method can additionally function to automatically identify the foodstuff within the cavity based on the sensor measurements (e.g., image, weight, temperature, etc.)” and para 0088 “the user can select a new target foodstuff parameter (e.g., "browner") for the foodstuff currently cooking in-situ, the system can automatically determine a set of target oven operation parameters to achieve the target foodstuff parameter (e.g., increase power the top heating elements, increase fan speed), and the oven can be automatically controlled to meet the set of target oven operation parameters.  The set of target oven operation parameters can be determined based on the cooking history for the in-situ foodstuff, based on a cooking response profile for the foodstuff (e.g., determined from the cooking history and/or response for similar foodstuff from other ovens), or otherwise determined”); and
an oven recommendation component that generates one or more recommendations based on the database management component determining that one or more records of previous bakes comprise one or more characteristics of the item prior to baking which are the same as the one or more input characteristics of the item prior to baking (cookies) and one or more settings implemented by the oven system during baking which are not the same as the one or more input settings implemented by the oven system during baking (browner) and shares the recommendation with the input device (disclosed in para 0085“The method can additionally function to automatically identify the foodstuff within the cavity based on the sensor measurements (e.g., image, weight, temperature, etc.), and automatically suggest cooking instructions for, or automatically cook the foodstuff, based on the foodstuff identity.  The method can additionally function to stream images of the foodstuff (e.g., of foodstuff cooking in-situ) to the user device or other endpoint during the cooking process”).

Regarding claim 2, Bhogal discloses, wherein the recommendation component generates the recommendation based on determining that one or more records which comprise the same one or more characteristics of the item prior to baking as the one or more input characteristics of the item prior to baking also comprise one or more settings implemented by the oven system during baking, wherein the difference between the one or more settings implemented by the oven system during baking and the one or more input settings implemented by the oven during baking is less than or equal to a threshold (disclosed in para 0085 “For example, instead of baking prime rib at a substantially constant low temperature, the oven enables the prime rib to be cycled through high and low temperatures throughout its cooking period.  In another example, the oven can dynamically determine that there is more foodstuff mass to the right of the cavity than the left (e.g., based on the weight sensors), and increase heat output from the right heating elements relative to the left heating elements” and para 0088 “the user can select a new target foodstuff parameter (e.g., "browner") for the foodstuff currently cooking in-situ, the system can automatically determine a set of target oven operation parameters to achieve the target foodstuff parameter (e.g., increase power the top heating elements, increase fan speed), and the oven can be automatically controlled to meet the set of target oven operation parameters.  The set of target oven operation parameters can be determined based on the cooking history for the in-situ foodstuff, based on a cooking response profile for the foodstuff (e.g., determined from the cooking history and/or response for similar foodstuff from other ovens), or otherwise determined”).

Regarding claim 3, Bhogal discloses, wherein the recommendation component generates the one or more recommendations based on determining that one or more records of previous bakes comprise one or more characteristics of the item prior to baking which are the same as the one or more input characteristics of the item prior to baking and one or more settings implemented by the oven system during baking which are the same as the one or more input settings implemented by the oven system during baking (disclosed in para 0150 “The stored cooking parameters recorded from the primary user's oven can subsequently be used to generate 
and/or control a secondary user's oven when the secondary user indicates that they are preparing the same or a related recipe.  When the secondary user prepares a related recipe (e.g., where there are cooking parameter differences), the differences and/or similarities between the primary user's recipe and the secondary user's recipe can be stored in association with the file.”)

Regarding claim 4, Bhogal discloses, wherein the recommendation component generates the one or more recommendations based on determining that one or more records of previous bakes comprise one or more characteristics of the item prior to baking which are the same as the one or more input characteristics of the item prior to baking (prime rib/cookies), a first setting implemented by the oven system during baking which is the same as a first input setting of the one or more input settings implemented by the oven system during baking (target characteristics), and a second setting implemented by the oven system during baking which is not the same as a second input setting of the one or more input settings implemented (different weight/different temperature/browner) by the oven system during baking (disclosed in para 0085 “For example, instead of baking prime rib at a substantially constant low temperature, the oven enables the prime rib to be cycled through high and low temperatures throughout its cooking period.  In another example, the oven can dynamically determine that there is more foodstuff mass to the right of the cavity than the left (e.g., based on the weight sensors), and increase heat output from the right heating elements relative to the left heating elements” and para 0088 “the user can select a new target foodstuff parameter (e.g., "browner") for the foodstuff currently cooking in-situ, the system can automatically determine a set of target oven operation parameters to achieve the target foodstuff parameter (e.g., increase power the top heating elements, increase fan speed), and the oven can be automatically controlled to meet the set of target oven operation parameters.  The set of target oven operation parameters can be determined based on the cooking history for the in-situ foodstuff, based on a cooking response profile for the foodstuff (e.g., determined from the cooking history and/or response for similar foodstuff from other ovens), or otherwise determined”).

Regarding claim 5, Bhogal discloses, further comprising:
an oven sensor (see sensors 700) that determines the one or more input characteristic of the item prior to baking and provides the one or more input characteristic of the item prior to baking to the input device (disclosed in para 0058 “The sensors 700 can include optical sensor 710 (e.g., image sensors, light sensors, etc.), audio sensors, temperature sensors, volatile compound sensors, weight sensors, humidity sensors, depth sensors, location sensors, inertial sensors (e.g., accelerators, gyroscope, magnetometer, etc.), impedance sensors (e.g., to measure bio-impedance of foodstuff), hygrometers, insertion temperature sensors (e.g., probes), cooking cavity 200 temperature sensors, timers, gas analyzers, pressure sensors, flow sensors, door sensors (e.g., a switch coupled to the door, etc.), power sensors (e.g., Hall effect sensors), or any other suitable sensor”).

Regarding claim 6, Bhogal discloses,  wherein the oven sensor is selected from a group consisting of a camera, a laser, a scale and a thermometer (disclosed in para 0058 “The sensors 700 can include optical sensor 710 (e.g., image sensors, light sensors, etc.), audio sensors, temperature sensors, volatile compound sensors, weight sensors, humidity sensors, depth sensors, location sensors, inertial sensors (e.g., accelerators, gyroscope, magnetometer, etc.), impedance sensors (e.g., to measure bio-impedance of foodstuff), hygrometers, insertion temperature sensors (e.g., probes), cooking cavity 200 temperature sensors, timers, gas analyzers, pressure sensors, flow sensors, door sensors (e.g., a switch coupled to the door, etc.), power sensors (e.g., Hall effect sensors), or any other suitable sensor”).

Regarding claim 8, Bhogal discloses, further comprising:
a controller that configures a setting of an oven based on the input final characteristic of the item after baking (disclosed in para 0085 “For example, instead of baking prime rib at a substantially constant low temperature, the oven enables the prime rib to be cycled through high and low temperatures throughout its cooking period.  In another example, the oven can dynamically determine that there is more foodstuff mass to the right of the cavity than the left (e.g., based on the weight sensors), and increase heat output from the right heating elements relative to the left heating elements”).

Response to Amendment
The amendment of 11/19/2021 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 11/19/2021 have been considered.
The rejections of claims under 112(a) and 112(b) are withdrawn in view of the amendments of the claims.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761